Citation Nr: 1615036	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  08-11 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1967 to December 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Department of Veterans Affairs (VA) Regional Office (RO).  The Board remanded the appeal in January 2011 and denied it in May 2012.  The Veteran appealed the May 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  In April 2013 the Court issued an order granting a Joint Motion for Partial Remand, and vacating the Board's denial of the issue of entitlement to service connection for a psychiatric disorder other than posttraumatic stress disorder (PTSD).  The Board remanded the appeal again in May 2014.

The Veteran testified before a different Veterans Law Judge during a December 2010 videoconference hearing.  That Veterans Law Judge has since retired, and the appellant was notified in a June 2015 letter of his right to request a new hearing, but did not respond or otherwise request a new hearing.  A transcript of the December 2010 hearing is associated with the claims file.


FINDING OF FACT

The Veteran's other specified bipolar and related disorder had its onset during his active service.


CONCLUSION OF LAW

An other specified bipolar and related disorder was incurred inservice.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends he has a psychiatric disorder other than PTSD that began during his active service or is related to events during his active service.

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service, even if the disability was initially diagnosed after service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

For direct service connection, the evidence must include competent, credible, and probative evidence that (1) the Veteran currently has the claimed disability, (2) that the claimed disability or injury was present or aggravated during service, and (3) that a nexus or link exists between the in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The Veteran has been diagnosed with an "other specified bipolar and related disorder: hypomanic episodes with insufficient symptoms and major depressive episodes," see December 2015 report from William J. Holden, Ph.D; as well as a major depressive affective disorder, see January 2015 VA Psychiatric Examination Addendum.

Several VA examiners have opined that it is less likely than not that the Veteran's current psychiatric disorder began during service.  Rather, VA examiners have found that the appellant's current illness clearly and unmistakably preexisted his active service and clearly and unmistakably was not aggravated by any events or experiences during his active service.  See June 2014, January 2015 VA Psychiatric Examinations; July 2014, January 2015 VA Addendum Opinions.  The combined rationale was that, while the Veteran did not indicate he experienced psychiatric symptoms in his pre-induction medical history, during VA examinations, and that VA treatment records reflect the claimant's report that he had a long history of depression going back into childhood.  Further, he did not seek treatment for any psychiatric symptoms in service, his military experience was relatively brief and uneventful, he was evaluated as psychiatrically normal at separation from service, he denied a history of psychiatric symptoms at the time of his separation from service, and he did not seek psychiatric treatment after separating from service until he encountered marital and family problems decades later.  

Private psychologist Dr. Holden opined in December 2015 that given the appellant's history of serving as a medic that it was more likely than not that the Veteran's psychiatric disturbance emerged during his period of military service.  The rationale was that it was not possible to say definitively that the Veteran's psychiatric disorder preexisted his active service and, while the appellant did not seek treatment during service, the claimant  later reported that he had been quite emotionally disturbed by his in-service experiences, including repeated exposure to actual or threatened death or serious injuries, which led him to begin drinking heavily in service, and resulted in a series of nightmares involving visions of body parts and death since service.  Dr. Holden offered the opinion that it was not uncommon to not seek mental health treatment in service, and the Veteran himself reported that he did not seek treatment due to a fear of being viewed as a coward.  

In addition, Dr. Holden noted that the record includes lay testimony from a roommate who indicates that shortly after the Veteran and the roommate completed service, the Veteran became obsessed with the horrors of war, such as the maimed and psychiatric cases he encountered in service.  The roommate recalled that the appellant would wake up at night yelling, break out in cold sweats, kick and thrash about, and be hypervigilant.  While the Veteran did experience trauma during his childhood, medical literature suggests that his in-service experiences were what actually precipitated his current psychiatric disturbance and contributed at least in part to his current psychiatric disorder.  

The VA examiners and private psychologist Dr. Holden are competent to provide these opinions, and their opinions are credible and entitled to probative weight.  The Board, however, gives more probative weight to the opinion of Dr. Holden.  The VA examiners assessed the Veteran in person, took a detailed medical history, and reviewed the claims file; however, the medical opinions and rationales offered disregard without explanation the Veteran's personal reports of his in-service symptoms as well as other lay evidence regarding his symptoms after separating from service.   

In contrast, Dr. Holden provided a more detailed medical history, including almost all of the Veteran's reported in-service experiences, and a more detailed medical rationale that considered the Veteran's relevant reports as well as lay testimony regarding the Veteran's symptoms after his separation from service.  While Dr. Holden did not review the entire claims file, the December 2015 report cites numerous relevant records as having been reviewed, including service treatment records, VA treatment records, VA examinations, and a transcript of the Veteran's December 2010 hearing.  See Gabrielson v. Brown, 7 Vet. App. 36 (1994) (holding that the Board may give greater probative weight to one examiner's opinion over another's based on its reasoning and whether prior clinical records or other pertinent evidence was reviewed); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

In this case, the cause of the appellant's current psychiatric illness may never be known to a certainty.  Under the benefit-of-the-doubt rule, for the appellant to prevail, there need not be a preponderance of the evidence in his favor, but only an approximate balance of positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Given the evidence set forth above, such a conclusion cannot be made in this case.  Thus, resolving reasonable doubt in the appellant's favor, service connection for an other specified bipolar and related disorder is warranted.  Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").



ORDER

Entitlement to service connection for other specified bipolar and related disorder is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


